          Case 1:17-cv-05040-RA-KHP Document 342
                                             339 Filed 07/16/20
                                                       07/15/20 Page 1 of 1


brownrudnick                                                                  USDCSDNY
ANTHONYJ.BOCCAMAZZO                                                           DOCUMENT
direct dial : 860.509.6568
fax: 860.509.6655                                                             ELECTRONICALLY FILED
                                                                              DOC#:_ _ _ _ _ __
                                                                                                        0
aboccamazzo@brownrudnick.com

                                                                              DATE FILED: 7/16/2020
July 15, 2020
                                                                                               ------


VIAECF
Hon. Katharine H. Parker, U.S.M.J.
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street, Room 1950
New York, New York 10007
                                                              sc;;;;:;;;u~
                                                              HON. KATHARINE H. PARKER
                                                              UNITED STATES !MAGISTRATE JUDGE
RE: Veerappan Subramanian v. Lupin, Inc.                                                  07/16/2020
          Civ. Action No. 17-5040-RA-KH


Dear Judge Parker:

       Pursuant to your Honor's Rules, Defendant and Counterclaim Plaintiff Lupin, Inc.
("Lupin") requests that the Court accept under seal Lupin's opposition to the Sellers' July 10,
2020 motion to compel (the "Opposition"), as well as Exhibits A and B appended to the
Opposition.

       The Opposition and Exhibits A and B thereto make reference to certain confidential
information with respect to settlement discussions of the Euticals Action, which has been
redacted from the publicly filed version of the Opposition. The information redacted from the
Opposition is of a kind that has not been historically open to the press and the general public,
and, thus, should be filed under seal in accordance with the experience and logic test. See
Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).



                                         Respectfully,

                                         BROWN RUDNICK LLP


                                         ls/Anthony J. Boccamazzo
                                         Anthony J. Boccamazzo




Brown Rudnick LLP I brownrudnick.com 1185 Asylum Street, Hartford, CT. 06103 11.860.509.6500
